Citation Nr: 1147185	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-13 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than May 30, 2006, for the assignment of an 80 percent disability evaluation for narcolepsy.  

2.  Entitlement to an effective date earlier than April 30, 2007, for the grant of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to February 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned in October 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

At the time of his October 2011 hearing, the Veteran testified that he had been awarded Social Security disability benefits.  He indicated that the sole reason that he had been determined to be disabled was his service-connected narcolepsy.  The Veteran noted that in support of his claim for Social Security benefits, numerous private and VA treatment records had been submitted.  He reported that the records he had submitted would be beneficial to his current claim as they would show the severity of his narcolepsy as well as the duration of the severity.

When the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it when these records are relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  Here, the SSA records appear relevant to determining the effective date of both the grant of an 80 percent rating for narcolepsy and the grant of a TDIU, and they have not yet been obtained and associated with the claims folder.  Consequently, a remand is warranted to obtain the records of the SSA's disability determination and associate them with the claims folder.  If they cannot be obtained after the RO/AMC has attempted to do so in accordance with VA's duty to assist, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied on concerning that claim.  If these records cannot be obtained after the RO/AMC has attempted to do so in accordance with VA's duty to assist, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


